Citation Nr: 0529484	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for latex 
allergy/sensitivity.

2.  Entitlement to a compensable disability rating for 
hypertension.

3.  Entitlement to a compensable disability rating for 
sinusitis.

4.  Entitlement to a higher disability rating for 
chondromalacia of the right knee, currently rated 10 percent 
disabling.

5.  Entitlement to a higher disability rating for 
chondromalacia of the left knee, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A November 2002 rating decision 
denied entitlement to service connection for latex allergy, 
and denied entitlement to increased disability ratings for 
service-connected bilateral knee disabilities and sinusitis.  
A notice of disagreement was filed in January 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in February 2004.  A November 
2004 rating decision granted service connection for 
hypertension assigning a noncompensable disability rating.  A 
notice of disagreement was filed in December 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  The veteran 
was scheduled for a travel Board hearing in September 2005, 
and failed to appear.


FINDINGS OF FACT

1.  The veteran's latex allergy/sensitivity manifested in 
service.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, nor systolic pressure 
predominantly 160 or more.

3.  The veteran's sinusitis is manifested by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; but not manifested by three or more incapacitating 
episodes per year, requiring prolonged antibiotic treatment, 
nor more than six non-incapacitating episodes characterized 
by headaches, pain, and purulent discharge or crusting.

4.  The veteran's right knee disability is manifested by x-
ray findings of degenerative joint disease, with objective 
findings of normal range of motion, but subjective complaints 
of pain at 110 degrees of flexion.

5.  The veteran's left knee disability is manifested by x-ray 
findings of degenerative joint disease, with objective 
findings of normal range of motion, but subjective complaints 
of pain at 110 degrees of flexion.


CONCLUSIONS OF LAW

1.  Latex allergy/sensitivity was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for the assignment of a compensable rating 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

3.  The criteria for a 10 percent disability rating (but no 
higher) for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.97, Diagnostic Code 6513 (2005).

4.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

5.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for chondromalacia of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002 
with regard to the increased rating claims, and in a VCAA 
letter issued in August 2002 with regard to the latex 
sensitivity claim.  The letters predated the November 2002 
rating decision.  Subsequently, the veteran was issued 
another VCAA letter in May 2004.  The veteran claimed 
entitlement to service connection for hypertension in June 
2004, and a VCAA letter was issued that same month which 
predated the November 2004 rating decision.  See id.  The 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate her claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in October 2002 and August 2004.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection:  latex sensitivity

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On an examination performed for induction purposes, the 
veteran denied any allergies.  Service medical records 
reflect that in June 1995 the veteran underwent a dental 
procedure.  Subsequently, an allergic reaction was noted with 
symptomatology of red, burning eyes, itching skin and hair, 
and mucous membranes in nasal passages were swollen.  A 
notation provides a physician's opinion that the reaction was 
probably unrelated to dental treatment, and probably 
allergies to something in the environment.  A dental health 
questionnaire reflects a notation of "possible allergy to 
dental gloves," which appears to have been written by a 
dental examiner.

An October 1999 private prescription record reflects a 
diagnosis of allergic reaction to latex.

A July 2000 private clinical record reflects a "rather 
severe latex allergy."  

A February 2001 private clinical record reflects three 
serious episodes of reaction to latex in the past five years.  
The first time was in a dental office, the second time was at 
a hairdressers when she was having hair extensions put in 
with rubber glue, and the third time was with balloons at a 
party.  Symptoms noted were difficulty breathing, general 
itching, hives, and swelling of throat.  An allergy 
evaluation revealed that she was markedly allergic to latex 
dental dam, condom, and glove.

An October 2001 private clinical record reflects that the 
veteran had an allergic reaction to latex while at work.  
Symptoms resolved a few days later.  An October 2001 VA 
outpatient treatment record reflects the veteran's report 
that she had two allergic reactions to latex in the past 
week.

VA outpatient treatment records dated in December 2003 
reflect that an examiner spoke with the veteran who reported 
an allergic reaction after eating a salad at a restaurant.  
She was told that the restaurant used latex when preparing 
the food.  She sought treatment at an emergency room, and was 
instructed to take Benadryl and pepcid for two days.

The veteran's entrance examination is negative for any 
notations regarding an allergy to latex.  Specifically, the 
veteran denied any allergies.  Consequently, the veteran is 
presumed to have entered service in sound condition as it 
pertains to any allergies.  38 U.S.C.A. § 1132.  Service 
medical records reflect that the veteran suffered an allergic 
reaction subsequent to a dental procedure, which a dental 
examiner opined was possibly related to an allergy to latex.

Subsequent to service, private allergy evaluation reflects a 
latex allergy, and four allergic reactions to latex since 
separation from service.  From a review of the medical 
evidence of record, it appears that the symptomatology 
related to an allergic reaction to latex subsides after a few 
days, and only has an onset when there is exposure to latex.  
Thus, it is questionable as to whether the veteran has a 
chronic disability as the allergic manifestations appear to 
subside without residuals.  Based however on the fact that 
the first reported incident occurred in service, and the 
evidence of record contains subsequent reports of allergic 
reaction, the Board has determined that service connection is 
warranted for allergic reaction to latex.  Service connection 
is therefore warranted on this basis.

II.  Increased disability evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as with 
regard to the hypertension issue, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hypertension

A November 2004 rating decision granted service connection 
for hypertension and assigned a noncompensable disability 
rating under Diagnostic Code 7101.  

38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) provides a 60 percent rating if the diastolic 
pressure is predominantly 130 or more, a 40 percent rating if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating if the diastolic pressure is predominantly 110 
or more or systolic pressure is predominantly 200 or more, 
and a 10 percent rating if the diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

A November 2001, VA outpatient treatment record reflects a 
blood pressure reading of 121/87.

An October 2003, VA outpatient treatment record reflects a 
blood pressure reading of 134/100, and in November 2003 a 
blood pressure reading of 150/97.  

A December 3, 2003, VA outpatient treatment record reflects 
that the veteran was prescribed Atenolol for blood pressure.  
A December 9 outpatient record reflects that the veteran was 
told to hold off on taking Atenolol when it arrived as she 
may not need it.  

A February 9, 2004, VA outpatient treatment record reflects a 
blood pressure reading of 138/97 while sitting, and three 
minutes later a reading of 139/95 while sitting.  The next 
day, the veteran telephoned and reported a blood pressure 
reading of 135/95.  The veteran indicated that she was not 
taking blood pressure medication at that time.  In March and 
April 2004, her blood pressure readings were 141/99 and 
139/94, respectively.  

An August 19, 2004, VA outpatient treatment record reflects 
that the veteran's blood pressure was elevated a few months 
the previous fall.  Atenolol was ordered and then stopped in 
December 2003 as blood pressure had returned to normal.  The 
outpatient record reflects a blood pressure reading of 
146/92.  

On August 24, 2004, her blood pressure reading was 114/86.

On August 30, 2004, the veteran underwent a VA examination.  
With regard to hypertension, the veteran reported a diagnosis 
of hypertension in 1995.  The examiner noted that a year 
prior to the VA examination, her blood pressure was higher, 
but the veteran reported that she was being monitored and was 
not on medication.  She denied any shortness of breath or 
chest pain.  In March or February 2004, she was treated at 
the VA for chest pains and was given nitroglycerin under the 
tongue.  She reported that the blood pressure was high and 
the EKG was normal.  She denied being on medication for blood 
pressure.  On physical examination, the veteran's blood 
pressure in the right arm while sitting was 160/100, and 
recumbent 160/92, and in the left arm was 140/102.  There was 
no pedal edema.  The examiner diagnosed hypertension, not on 
medication, and a normal EKG.  In an August 2004 addendum, 
the examiner stated that service medical records had been 
reviewed and noted blood pressure readings during her period 
of service.  Based on these findings, the examiner opined 
that the veteran's diagnosed hypertension was as likely as 
not related to service.

On August 31, her blood pressure readings were 122/83, 
122/100, 122/100.  A VA outpatient treatment record reflects 
that in October 2004, her blood pressure reading was 132/89.  
A November 2004 blood pressure check was reported as 114/86.

The evidence in this case demonstrates that the veteran's 
hypertension does not manifest in disability that more nearly 
approximates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, as contemplated 
by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Thus, a compensable rating is 
not warranted.  

Based on the blood pressure readings recorded above, the 
veteran's systolic readings were recorded at 160 on 
examination in August 2004.  Otherwise, blood pressure 
readings have reflected systolic pressure well below 160.  
Although the veteran's diastolic pressure has been 100 or 
more at times, this does not constitute a "predominant" 
reading of 100 or more, as contemplated by the rating 
criteria.  Specifically, in October 2003 the veteran's 
diastolic pressure was 100.  Upon review of the entirety of 
the veteran's blood pressure readings taken mainly in late 
2003 and 2004, the diastolic pressure is predominantly below 
100.  As a result, the evidence does not meet the criteria 
for a compensable rating as only five out of twenty of the 
recordings of diastolic pressure measured over 100, and only 
two recordings of systolic pressure measured at 160.  The 
veteran's service medical records also do not reflect a 
history of diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  Additionally, 
although VA outpatient treatment records reflect that the 
veteran has taken medication intermittently to control her 
high blood pressure, there is no indication that she has 
required continuous medication to control her blood pressure.  
Apparently, the veteran stopped taking blood pressure 
medication in December 2003 because there was objective 
determination that she did not need it to control her blood 
pressure.  At the time of the August 2004 VA examination she 
was not taking blood pressure medication.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of her service- 
connected hypertension.  Accordingly, the Board finds that 
the impairment resulting from the veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an initial compensable rating is not 
warranted for the veteran's service-connected hypertension.  
Accordingly, the benefit sought on appeal is denied.

Sinusitis

Under Diagnostic Code 6513 a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6513.

In February 2001, the veteran underwent a private allergy 
evaluation.  She reported chronic sinus problems for the past 
five years.  She reported symptoms of nasal congestion and 
sinus headaches.  Intermittently she reported itchy, red 
eyes.  Upon allergy evaluation, the assessment was perennial 
allergic rhinitis.

An August 2001 private outpatient treatment record reflects 
that the Claritin that she was taking to control her allergy 
symptoms was effective.  She had not taken the medication for 
the past month.  She reported sneezing, rhinorrhea and 
congestion.  The past week her symptoms had worsened with 
maxillary sinus pain, fatigue, headaches, postnasal drainage, 
sore throat and dysphonia.  On physical examination, 
conjunctiva was mildly injected.  There was tenderness across 
the maxillary sinuses.  There was nasal mucosa edematous and 
erythematous.  The oropharynx was clear.  The neck was supple 
with mildly tender tonsillar nodes.  The lungs were clear 
without wheezes.  A sinus x-ray revealed mild haziness at the 
base of the maxillary sinuses.  The examiner's impression was 
allergic rhinitis, symptomatic off medications, and acute 
sinusitis.

In October 2002, the veteran underwent a VA examination.  The 
veteran reported a 14 year history of sinonasal disease, 
worse in the previous 7 years.  She complained of chronic 
sinonasal congestion, greater on the right side, but 
alternating in sides with decreased breathing ability through 
the nose.  She had some purulent discharge, but otherwise had 
mucosal nasal drip.  She reported occasional shortness of 
breath with almost asthma-like symptoms.  She had been 
treated with Nasonex and Allegra, and reported currently 
taking these medications.  She reported allergy attacks two 
to three times per day and sometimes even more frequent.

At the August 2004 VA examination, the veteran claimed 
seasonal allergies since 1996, which had gotten worse in the 
previous three years.  She claimed developing a sinus 
infection at least three to four times a year and treating 
with antibiotics.  Since August 19, she had been treated for 
a sinus infection and was taking antibiotics.  She denied any 
nasal polyp or breathing obstruction.  She reported 
developing some headaches over the eyes with the sinus 
problem.  On physical examination, the nose, sinuses, mouth, 
and throat showed some tenderness of the right maxillary and 
paranasal sinus.  She had a nasal polyp on the right nasal 
with more than 40 percent breathing obstruction.  On the left 
there was a small nasal polyp with less than 40 percent 
breathing obstruction.  The throat was clear, within normal 
limits.  The examiner diagnosed allergic rhinitis with 
sinusitis currently on antibiotic treatment with nasal polyp 
on the right with more than 40 percent breathing obstruction; 
on the left less than 40 percent breathing obstruction.  An 
x-ray examination was normal.

Based upon the evidence of record, the Board finds the 
veteran's sinusitis is presently manifested by chronic 
symptomatology of three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  On examination, in August 
2001 she reported sneezing, rhinorrhea and congestion, and 
during one week symptoms of maxillary sinus pain, fatigue, 
headaches, postnasal drainage, sore throat and dysphonia.  
The examiner diagnosed allergic rhinitis symptomatic off 
medication, and chronic sinusitis.  On examination in October 
2002, the examiner observed some purulent discharge.  At the 
August 2004 VA examination, the veteran reported a sinus 
infection three to four times per year requiring antibiotics 
manifested by sinus headaches.  Based on the subjective 
reports of the veteran and objective findings, the Board 
finds that a 10 percent disability rating is warranted for 
service-connected sinusitis.  The Board finds, however, that 
a disability rating in excess of 10 percent is not warranted.  
The evidence does not support a findings of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for sinusitis. The evidence in this 
case is against showing that the disability causes a marked 
interference with her employment, and there is no evidence 
that the veteran has been hospitalized due to her sinusitis.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's sinusitis is appropriately compensated by 
the currently assigned schedular rating and 38 C.F.R. § 3.321 
is inapplicable.

In summary, the Board has concluded that a 10 percent 
disability rating, but no higher, is warranted for the 
veteran's service-connected sinusitis.

Knees

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

A January 1997 rating decision granted service connection for 
chondromalacia of the knees, assigning 10 percent disability 
ratings effective June 23, 1996.  The 10 percent disability 
ratings were assigned pursuant to Diagnostic Code 5260, 
limitation of flexion.

Private clinical records from Dr. Jeff K. Blixt, reflect 
notations of severe inflammatory arthritis in both knees.

A July 2000 private clinical report from Dr. Robert A. 
Brumfield, reflects that ten days earlier the veteran was 
running and had a marked increase in her pain in the knees.  
On physical examination, she stood with increased genu valgus 
bilaterally and she had moderate flattening of the medial 
longitudinal arches.  The Q angle in the supine position was 
16 bilaterally.  Recurvatum was noted of both knees.  She had 
full range of motion of the knees, with no instability.  She 
had very positive patellar grind and inhibition tests 
bilaterally.  There was very little crepitation in the knees, 
perhaps 1+ in the right knee in the terminal 20 degrees of 
extension.  There was tenderness over the posteromedial joint 
lines bilaterally.  The meniscal maneuvers were negative.  
There was good stability and no effusion.  The left knee was 
noted to be very tender over the pes anserinus bursa.  On x-
ray examination, merchant views of the knees showed a slight 
lateral tilt of the patellae with little or no shifting.  The 
trochlear grooves were well-formed.  The lateral views of the 
knees were unremarkable.  The Rosenberg views showed a slight 
narrowing of the medial compartments bilaterally, with no 
sclerosis or osteophyte formations.  The assessment was 
bilaterally patellofemoral pain syndrome, possible 
degenerative and torn medial menisci bilaterally, and pes 
anserinus bursitis left.

A March 2001 VA outpatient treatment record reflects 
complaints of persistent right knee pain.  She complained of 
increased pain with ascending or descending stairs, and knees 
locking and giving way.

A December 2001 VA outpatient treatment record reflects 
complaints of left knee stabbing pain which began three days 
prior.  She denied any recent falls.  She hyperextended the 
left knee while walking a week prior, the knee "locked up" 
and she was finally able to flex after several attempts.  On 
examination, the left knee was very tender all around the 
patellar, and there was mild erythema.  The diagnosis was 
left knee pain.

An August 2002 VA outpatient treatment record reflects 
complaints of right knee pain and to a lesser degree left 
knee pain.  The examiner noted that the veteran had been 
issued a cane in the past and she was walking with it at the 
time of the examination.  On physical examination, the knee 
had increased Q angles on both knees, but the right one was 
the greatest with 14 degrees and the left one had 8 degrees.  
She was fitted with a patellar stabilizing brace, and a knee 
brace was ordered for the left knee.  

In October 2002, the veteran underwent a VA examination of 
the knees.  On physical examination, both knees had a 
moderate degree of swelling.  Range of motion of both knees 
was from 0 to 125 degrees.  There was no laxity of the joint.  
There was negative drawer sign, and negative grind sign.  The 
diagnostic impression was degenerative joint disease of both 
knees.  X-rays were on file with range of motion as described 
with no evidence of fatigability nor incoordination.  

A March 2004 VA outpatient treatment record reflects that the 
veteran telephoned complaining that her right knee was 
swollen and it was difficult to go up and down the stairs.  
She reported pain when walking or bending the knee.

The veteran underwent another VA examination in August 2004.  
She complained of knee pain almost on a daily basis, 
increased by cold weather, going up stairs, prolonged 
bending, and walking distance.  Following repetitive use, she 
complained of decreased motion mainly because of pain and 
stiffness.  She denied any fatigue, impaired endurance or 
weakened movement.  She reported flare up of the knees three 
times a week and usually at night the knee hurts and wakes 
her up.  She denied any use of brace or cane, but in the past 
used a cane when the knee got bad.  On physical examination, 
she walked with a slow gait.  She had no difficulty arising 
from a chair, or changing positions on the examination table.  
Carriage and posture were within normal limits.  Gait was 
reciprocal but slow.  She could squat down and rise up 
complaining of pain in both knees.  She had tenderness on 
patellofemoral compression of both knees.  Ligaments were 
stable on valgus and varus stress bilaterally.  Negative 
drawer sign, and negative Lachman sign was also noted 
bilaterally.  Range of motion was 0 to 125 degrees, extension 
to flexion with pain in both knees.  Following repetitive 
testing she complained of increased pain, no fatigue, no 
impaired endurance, and no weakened movement.  The examiner 
diagnosed right and left knee chondromalacia, degenerative 
joint disease with limited motion.  The examiner opined that 
in consideration of DeLuca, an additional 10 to 15 degree 
loss of flexion should be added to the knees following 
repetitive use and during flare-ups mainly because of pain.  
There was no fatigue, no impaired endurance, and no weakened 
movement noted.

The RO assigned separate 10 percent disability ratings to the 
veteran's bilateral knee disabilities under the provisions of 
38 C.F.R. § 5260, for limitation of flexion.  As the 
objective evidence of record reflects a diagnosis of 
degenerative joint disease, the veteran's disabilities should 
be rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, the rating for arthritis 
of a joint is based on limitation of motion.  Thus, the 
veteran's disabilities will still require rating under the 
limitation of motion criteria, Diagnostic Codes 5260 and 
5261.  

Objective physical examination has revealed range of motion 
of 0 to 125 degrees.  Thus, such objective findings do not 
support a compensable rating under the rating criteria for 
Diagnostic Codes 5260 and 5261.  

Though a compensable rating is not warranted under the rating 
criteria, the currently assigned 10 percent disability 
ratings are supported by the DeLuca provisions.  As 
previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The veteran has reported pain and swelling, including pain 
when walking or bending.  Although the veteran complained of 
pain associated with the disabilities at issue, "[a] finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.'"  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  As noted, range of motion findings of 
both knees was 0 to 125 degrees, however, the August 2004 
examiner opined that an additional 10 to 15 degrees loss of 
flexion would be added to the knees following repetitive use 
and during flare-ups due to pain.  The Board finds that, when 
considering the veteran's pain on motion, a 10 percent rating 
is warranted for each knee under limitation of motion.  The 
objective medical evidence, however, does not support 
findings of pain on motion of the right knee or left knee to 
such degree as to satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, in the present case there is no evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for either knee.  There are no findings that 
pain limits extension, and flexion is not limited to 45 
degrees by pain to warrant a separate 10 percent rating under 
Code 5260 for either knee.  

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right and left knee disabilities under Diagnostic 
Codes 5003 and 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997), 62 Fed. Reg. 63,604 (1997) [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability]; VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]; but see 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  In this case, however, a 
compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's right knee and left knee 
disabilities.  Objective examination does not show 
instability or subluxation in the right or left knee.  Thus, 
a compensable evaluation is not warranted under Diagnostic 
Code 5257.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right and left knee disabilities.  See Schafrath, 
1 Vet. App. at 594.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right or left 
knee.  Furthermore, the veteran may not be rated by analogy 
to this code as he does not suffer functional immobility of 
either knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated.  Although the 
veteran has reported "locking" on occasion, objective 
examination does not reflect locking or effusion.  

Diagnostic Code 5262 is inapplicable as there is no evidence 
of impairment of tibia or fibula of either leg.  With regard 
to Diagnostic Code 5263, on examination in July 2004, the 
examiner noted that the veteran stood with increased genu 
valgus bilaterally and had moderate flattening of the medial 
longitudinal arches.  Recurvatum was observed with regard to 
both knees.  The rating criteria under this diagnostic 
criteria, however, does not contemplate a disability rating 
in excess of 10 percent.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right knee 
disability and left knee disability.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for latex allergy is 
warranted.  Entitlement to a 10 percent disability rating for 
sinusitis is warranted.  To this extent, the appeal is 
granted.  

Entitlement to a compensable disability rating for 
hypertension is not warranted.  Entitlement to a disability 
rating in excess of 10 percent for a chondromalacia of the 
right knee is not warranted.  Entitlement to a disability 
rating in excess of 10 percent for a chondromalacia of the 
left knee is not warranted.  To this extent, the appeal is 
denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


